 



Exhibit 10.14
EXECUTION COPY
SOFTWARE LICENSE AGREEMENT
     This SOFTWARE LICENSE AGREEMENT (“Agreement”) is made and entered into this
22nd day of October, 2007 (“Effective Date”) by and between PEABODY ENERGY
CORPORATION, a Delaware corporation located at (“Licensor”) and PATRIOT COAL
CORPORATION, a Delaware corporation (“Licensee”).
     WHEREAS, pursuant to section 10.01 of the Separation Agreement, Plan of
Reorganization and Distribution, dated as of October 22, 2007, by and between
Licensor and Licensee (“Separation Agreement”), Licensor agreed to provide a
license to Licensee to certain software and related documentation after the
Closing date;
     NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1 — GRANT OF LICENSE
     1.1 Grant of License. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee during the Term a fully paid-up, non-exclusive license
(i) to install, copy and distribute internally, use and create, improvements,
enhancements and modifications (“Improvements”) to the software listed on
Schedule A hereto (the “Software”), in each case, solely in connection with
Licensee’s operation of its business (subject to Section 8.1 of this Agreement),
and (ii) to copy and distribute internally, use and create Improvements to any
related documentation developed by Licensor that pertains to the operation of
the Software (“Related Documentation”).
     1.2 Third Party Software. The license in Section 1 is conditioned upon
Licensee’s prior acquisition, at Licensee’s expense, of a license to all third
party software, applications, code or other proprietary data or information set
forth on Schedule B (“Third Party Software”) sufficient to enable Licensee to
enjoy such license as set forth herein.
     1.3 Provision of Software and Related Documentation. Promptly after the
Effective Date, Licensor shall provide Licensee (i) the most current copies of
the source code for the Software, if available, (ii) copies of the Software in
executable form, and (iii) copies of the Related Documentation. All copies of
the Software provided by Licensor to Licensee shall be in computer readable
format identical to that used by Licensor in connection with its operation of
the Business immediately prior to the Effective Date.
     1.4 Improvements. Licensor may, but is under no obligation to, provide
Licensee with Improvements it makes to the Software and Related Documentation
after the Effective Date. If Licensor provides Licensee with Improvements, the
parties will negotiate in good faith as to the price Licensee will pay Licensor
for the Improvements. Licensee may create its own

 



--------------------------------------------------------------------------------



 



Improvements to the Software, and all rights and intellectual property rights
therein shall be owned by Licensor, provided that such Improvements shall be
included in the “Software” licensed under Section 1.1 of this Agreement.
Licensee must notify Licensor of any material Improvements it creates to the
Software no more than six (6) months after it creates such Improvements and must
provide Licensor with copies of all software, applications, code or other
proprietary data or information relating to such Improvements.
     1.5 Rights Reserved. All rights not expressly granted to Licensee herein
are reserved to Licensor. Licensee disclaims any right to use the Software
except in accordance with the express grant provided in this Section 1.
Section 2 — OWNERSHIP OF SOFTWARE
     2.1 Ownership of Software. As between the parties, Licensee agrees that
Licensor is the sole and exclusive owner of all right, title and interest,
including intellectual property rights, in and to the Software and Related
Documentation. Licensee agrees not to directly or indirectly question, attack,
contest or in any other manner impugn Licensor’s rights in the Software and
Related Documentation or the enforceability of this Agreement, including without
limitation, in any action, claim, suit or proceeding (“Action”) in which
enforcement of a provision of this Agreement is sought; nor shall Licensee
willingly become a party adverse to Licensor in any Action in which a third
party contests same.
Section 3 — OBLIGATIONS OF LICENSEE
     3.1 Copyright Notice. Licensee shall not remove any copyright notice or
other proprietary or restrictive notice or legend contained or included in the
Software or displayed on the Related Documentation and shall reproduce and copy
all such notices and legends on any and all permissible copies of the Software
or Related Documentation made hereunder.
     3.2 Copying, Distribution and Modification. Licensee shall not distribute
the Software or Related Documentation except to its employees who need to use it
to operate its business. Without limiting Section 5 of this Agreement, Licensee
shall use reasonable efforts to prevent persons from unauthorized copying,
access to, or use of the Software and Related Documentation.
     3.3 Compliance with Applicable Laws. Licensee shall, at its sole expense,
comply at all times with all applicable laws and regulations pertaining to the
use of the Software and Related Documentation.
Section 4 — REPRESENTATIONS AND WARRANTIES
     4.1 By Both Parties. Each party represents and warrants to the other party
that it has the full power and authority to enter into this Agreement. Each
party further represents that it has not entered, nor will it enter, into any
agreements that would conflict with its obligations

 



--------------------------------------------------------------------------------



 



hereunder or render it incapable of performing satisfactorily hereunder.
     4.2 By Licensor. Licensor represents and warrants to Licensee (i) that it
is the sole and exclusive owner of the Software and Related Documentation,
(ii) that it has the right to grant the license of the Software and Related
Documentation to Licensee under this Agreement, (iii) that there are no pending
or, to its knowledge, threatened, Actions (as defined in the Separation
Agreement) as of the date hereof that seek to limit, cancel or challenge the
validity, enforceability, ownership or use of, or Licensor’s rights in, the
Software and Related Documentation, (iv) that no third party has sent Licensor
any cease and desist letters relating to the Software and Related Documentation,
(v) that it is not aware of any claim of infringement by a third party with
respect to Licensor’s use of the Software or Related Documentation to date, (vi)
that Licensee’s authorized use of such Software and Related Documentation
pursuant to this Agreement shall not infringe the copyright or trade secret
rights of any third party, and (vii) that, to its knowledge, no third party is
infringing Licensor’s rights in the Software and Related Documentation.
     4.3 Licensor Indemnification. Licensor shall indemnify, defend and hold
harmless Licensee, and each of its directors, officers, employees and agents
(the “Licensee Indemnitees”) from and against any and all Indemnifiable Losses
(as defined in the Separation Agreement) incurred or suffered by any of the
Licensee Indemnitees and arising out of, or due to, Licensor’s breach of this
Agreement or any representation, warranty, covenant or agreement hereunder.
     4.4 Licensee Indemnification. Licensee shall indemnify, defend and hold
harmless Licensor, and each of its directors, officers, employees and agents
(the “Licensor Indemnitees”) from and against any and all Indemnifiable Losses
(as defined in the Separation Agreement) incurred or suffered by any of the
Licensor Indemnitees and arising out of, or due to, Licensee’s breach of this
Agreement, or any representation, warranty, covenant or agreement hereunder.
     4.5 Limitations on Licensor Liability. (a) Licensor makes no representation
or warranty to Licensee that the Software or Related Documentation will meet
Licensee’s requirements, that the operation of the Software will be free of
errors, bugs, defects, viruses or other corruptants, or that the results
obtained from the Software and the Related Documentation will be accurate,
reliable, valuable or serve Licensee’s purposes.
     (b) EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT, THE
SOFTWARE AND RELATED DOCUMENTATION ARE LICENSED TO LICENSEE “AS IS,” AND
LICENSOR DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES RESPECTING THE SOFTWARE
AND RELATED DOCUMENTATION, INCLUDING ALL WARRANTIES OF TITLE, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, RELIABILITY OR ACCURACY. LICENSEE ASSUMES THE
ENTIRE RISK AS TO THE QUALITY AND PERFORMANCE OF THE SOFTWARE AND RELATED
DOCUMENTATION AND ANY RESULTS DERIVED THEREFROM.
     IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY INDIRECT,

 



--------------------------------------------------------------------------------



 



EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOST
SAVINGS, LOST SALES OR BUSINESS, AND/OR LOSS DUE TO BUSINESS INTERRUPTION OR
LICENSEE’S INABILITY TO USE THE SOFTWARE OR ANY COMPONENTS THEREOF OR THE
RELATED DOCUMENTATION) ARISING OUT OF OR RELATING TO THIS AGREEMENT, ON ANY
THEORY, WHETHER OR NOT FORESEEABLE, EVEN IF LICENSOR HAS BEEN ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES.
Section 5 — CONFIDENTIALITY
     5.1 Licensee’s Obligations. Licensee acknowledges that the Software and
Related Documentation may contain highly valuable trade secrets of Licensor.
Therefore, Licensee agrees to maintain, safeguard and protect the highly
confidential nature of the Software and Related Documentation, and shall prevent
its unauthorized copying, access or use by third parties.
     5.2 Confidentiality Obligations. To the extent that either party receives
any non-public, proprietary, or confidential information from the other party in
the course of its performance under this Agreement, the parties agree that the
confidentiality provisions of the Separation Agreement, as set forth in
Section 13.04 therein, shall apply to the extent they are applicable and shall
survive the termination of this Agreement.
     5.3 Use by Third Parties. Licensee may disclose Licensor’s confidential
information to third parties who assist in installing or Improving the Software
or Related Documentation for Licensee’s benefit, provided that (i) Licensee will
first require such third parties to agree in writing to abide by the
confidentiality provisions contained in this Agreement and Section 13.04 of the
Separation Agreement, and (ii) Licensee will be liable hereunder for any
unauthorized use or disclosure by such third parties.
Section 6 — TERM AND TERMINATION
     6.1 Term. The term of this Agreement shall commence (i) with respect to any
Software requiring a license to Third Party Software, upon Licensor’s receipt of
such license or written confirmation that Licensee has secured such a license,
and (ii) with respect to any Software that does not require a license to Third
Party Software, on the Effective Date. The term shall be perpetual unless and
until termination shall occur pursuant to Section 6.2 of this Agreement.
     6.2 Termination. Licensor may terminate this Agreement at any time, upon
written notice, (i) if Licensee materially breaches this Agreement and does not
cure same within thirty (30) days of notice thereof, (ii) if Licensee has a
trustee or receiver appointed for a substantial part of its assets, or, to the
extent enforceable under the U.S. Bankruptcy Code, has instituted against it a
proceeding in bankruptcy which is not dismissed within 120 days or results in an
adjudication of bankruptcy, or (iii) in the event of a change of control of
Licensee, a stock or asset sale of all or substantially all of the stock or
assets of Licensee. Licensee may terminate

 



--------------------------------------------------------------------------------



 



this Agreement at its discretion. Upon termination of this Agreement, Licensee
agrees immediately to discontinue all use of the Software, including archival
and maintenance copies, and any Related Documentation, and at Licensor’s option,
to destroy or return the same promptly and certify that such action was taken.
     6.3 Survival. Sections 2, 4.3, 4.4, 4.5, 5, 6.3 and Sections 8.2 through
8.15 shall survive termination or expiration of this Agreement.
Section 7 — PAYMENT
     7.1 Payment. Within ten (10) days of the execution of this Agreement,
Licensee shall pay Licensor a non-refundable license fee of US$1.2 million.
Payment is to be made in United States dollars to a bank account specified in
writing by Licensor.
Section 8 — MISCELLANEOUS
     8.1 No Assignment. Licensee may assign this agreement in its entirety
solely to Affiliates (as defined in the Separation Agreement) solely in
connection with an internal reorganization. Otherwise, Licensee shall not
assign, assume in bankruptcy, sell, transfer or dispose (or sublicense, except
to authorized subcontractors for Licensee’s benefit, subject to Section 5 of
this Agreement), in whole or in part, by operation of law, implication or
otherwise (including in a bankruptcy, change of control, stock sale, or merger,
whether or not Licensee is the surviving entity), its rights or obligations
under this Agreement without the prior written consent of Licensor in its sole
discretion. Any purported attempt by Licensee to do so shall be invalid and void
ab initio. In the event of a permitted assignment, this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. Further, the parties hereto agree
that if Licensee, directly or indirectly, acquires any additional (i) entities
after the Effective Date of which Licensee, directly or indirectly, holds a
majority of the legal or beneficial interest in such entities, and/or
(ii) assets, businesses or lines of business after the Effective Date of which
Licensee, directly or indirectly, is the majority owner of such assets,
businesses or lines of business, then the license contained in Section 1.1 of
this Agreement shall extend to such additional entities, subsidiaries, assets,
businesses or lines of business, but in no other circumstances shall the license
contained in Section 1.1 of this Agreement extend to any other entities,
subsidiaries, assets, businesses or lines of business acquired, directly or
indirectly, by Licensee after the Effective Date.
     8.2 Notices. All notices and communications under this Agreement shall be
in writing and shall be deemed to have been given (a) when received, if such
notice or communication is delivered by facsimile, hand delivery or overnight
courier, and, (b) three (3) business days after mailing if such notice or
communication is sent by United States registered or certified mail, return
receipt requested, first class postage prepaid. All notices and communications,
to be effective, must be properly addressed to the party to whom the same is
directed at its address as follows:

 



--------------------------------------------------------------------------------



 



         
If to Licensor, to:
  Peabody Energy Corporation  
 
  701 Market Street  
 
  St. Louis, MO 63101  
 
  Attention: Alexander Schoch  
 
  Executive Vice President — Law  
 
  Fax: 314-342-3419
 
     
If to Licensee, to:
  Patriot Coal Corporation  
 
  12312 Olive Boulevard  
 
  St. Louis, MO 63141  
 
  Attention: Joseph W. Bean  
 
  Senior Vice President, General Counsel & Corporate Secretary  
 
  Fax:

     Either party may, by written notice delivered to the other party in
accordance with this Section 8.2, change the address to which delivery of any
notice shall thereafter be made.
     8.3 Amendment and Waiver. This Agreement may not be altered or amended, nor
may any rights hereunder be waived, except by an instrument in writing executed
by the party or parties to be charged with such amendment or waiver. No waiver
of any terms, provision or condition of or failure to exercise or delay in
exercising any rights or remedies under this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, provision, condition, right or remedy or as a waiver of
any other term, provision or condition of this Agreement.
     8.4 Entire Agreement. This Agreement, together with the Separation
Agreement, constitutes the entire understanding of the parties hereto with
respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter. To the extent that the provisions of this Agreement are inconsistent
with the provisions of the Separation Agreement with respect to the subject
matter thereof, the provisions of this Agreement shall prevail to the extent of
the inconsistency.
     8.5 Further Assurances and Consents. In addition to the actions
specifically provided for elsewhere in this Agreement, each of the parties
hereto will use commercially reasonable efforts to (a) execute and deliver such
further instruments and documents and take such other actions as any other party
may reasonably request in order to effectuate the purposes of this Agreement and
to carry out the terms hereof and (b) take, or cause to be taken, all actions,
and do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable laws, regulations and agreements or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, using commercially reasonable efforts to obtain
any consents and approvals, make any filings and applications and remove any
liens, claims, equity or other encumbrance on an Asset of the other party
necessary or desirable in order to consummate the transactions contemplated by
this Agreement; provided that no party hereto shall be obligated to pay any
consideration therefor (except for filing fees

 



--------------------------------------------------------------------------------



 



and other similar charges) to any third party from whom such consents, approvals
and amendments are requested or to take any action or omit to take any action if
the taking of or the omission to take such action would be unreasonably
burdensome to the party or its Group or the business thereof.
     8.6 Severability. In the event that any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and the parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     8.7 Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Delaware, without
regard to the conflicts of law rules of such state. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the courts of the
State of Missouri or any federal court with subject matter jurisdiction located
in the City of St. Louis (and any appeals court therefrom) in the event any
dispute arises out of this Agreement or any transaction contemplated hereby or
thereby, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(c) agrees that it will not bring any action relating to this Agreement or any
transaction contemplated hereby or thereby in any court other than such courts.
     8.8 Counterparts This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.
     8.9 Third Party Beneficiaries. Except as expressly provided in this
Agreement or the Separation Agreement, this Agreement is solely for the benefit
of the parties and should not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.
     8.10 Specific Performance. The parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is hereby agreed that the
parties shall be entitled to (i) an injunction or injunctions to enforce
specifically the terms and provisions hereof in any arbitration in accordance
with Section 8.15 of this Agreement, (ii) provisional or temporary injunctive
relief in accordance therewith in any court of the United States, and
(iii) enforcement of any such award of an arbitral tribunal or any court of the
United States, or any other tribunal sitting in any state of the United States
or in any foreign country that has jurisdiction, this being in addition to any
other remedy or relief to which they may be entitled.
     8.11 Force Majeure. No party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation)

 



--------------------------------------------------------------------------------



 



under this Agreement or, unless otherwise expressly provided therein, the
Separation Agreement, so long as and to the extent to which the fulfillment of
such obligation is prevented, frustrated, hindered or delayed as a consequence
of circumstances of Force Majeure. A party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event: (a) notify the other party of the nature and extent of any such
Force Majeure condition, and (b) use due diligence to remove any such causes and
resume performance under this Agreement as soon as reasonably practicable.
     8.12 Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.
     8.13 Titles and Section Headings. Titles and headings to sections herein
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.
     8.14 Relationship. The parties hereto are and shall remain independent
contractors. Nothing herein shall be deemed to establish a partnership, joint
venture, or agency relationship between the parties. Neither party shall have
the right to obligate or bind the other party in any manner to any third party.
     8.15 Disputes. The parties agree that the provisions of the Separation
Agreement, as set forth in Section 15.15 therein, shall apply to this Agreement.
* * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in duplicate by their duly authorized corporate officers as of the day
and year first above written.

            PEABODY ENERGY CORPORATION
as Licensor
      By:   /s/ Richard A. Navarre         Name:   Richard A. Navarre       
Title:
Date:   Executive Vice President
October 22, 2007        PATRIOT COAL CORPORATION
as Licensee
      By:   /s/ Richard M. Whiting         Name:   Richard M. Whiting       
Title:
Date:    Executive Vice President
October 22, 2007     

 